DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (hereinafter “Maruyama”, US Pat No. 2018/0358973) and in view of Wordelman (US Pat No. 6,169,460).
As per claim 1, Maruyama disclosed an electronic device (see fig. 1) comprising a quartz crystal (see fig. 1, CU) coupled  between a first node (fig. 1, junction of CU and OC) and a second node  (fig. 1, junction of CU and OC); an inverter (see fig. 2, INV) 
Maruyama does not specifically disclose that the oscillation circuit comprising a first capacitor coupled in series with the quartz crystal. However, Wordelman disclosed such oscillation circuit (see fig. 1) utilized a capacitor (see fig. 1, Cs) coupled in series with a quartz crystal (see fig. 1, XL). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Maruyama to employed such an oscillation circuit, as taught by Wordelman, in order to set the oscillation frequency during or after manufacturing.
As per claim 3, the electronic device of Maruyama and Wordelman further disclosed the first variable capacitor, the first capacitor, the quartz crystal and the second variable capacitor are included in an oscillation circuit (see Maruyama, fig. 1, see Wordelman, fig. 1). 
As per claim 4, the electronic device of Maruyama and Wordelman further disclosed the oscillation circuit is configured to provide a clock signal to a circuit (it is inherently that the oscillation circuit is configured to provide a clock signal).
As per claim 5, the electronic device of Maruyama and Wordelman further disclosed the circuit is a radio frequency (RF) transmitter (see fig. 2, RFT). 
As per claim 6, the electronic device of Maruyama and Wordelman further disclosed the first and second variable capacitors are part of an integrated circuit, and wherein the quartz crystal and the first capacitor are not part of the integrated circuit (see Maruyama, col. 4/ln. 63-col. 5/ln. 3). 

As per claim 8, the electronic device of Maruyama and Wordelman further disclosed a second capacitor coupled between the quartz crystal and the second variable capacitor (see Maruyama, fig. 1, C2a).
As per claim 9, as rejected above in claim 1 and 4, the electronic device of Maruyama and Wordelman further disclosed a radio frequency (RF) circuit (see fig. 2, RFT); an antenna (see fig. 2, AN) coupled to the RF circuit; and a control circuit configured to enable a power amplifier of the RF circuit; and enable a passage of an RF signal from the RF circuit to the antenna, wherein the passage of the RF signal from the RF circuit to the antenna is delayed with respect to an instant from which the power amplifier is enabled (it is clear that a passage for transmission of signals is delayed until the power amplifier is enable).
As per claim 10, the electronic device of Maruyama and Wordelman further disclosed a heater configured to increase a temperature of the quartz crystal (see Wordelman, col. 1/ln. 16-23, see Maruyama, 0051-0052).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, none of the prior arts of record, in combination or individual, show or make it obvious a capacitance value of the first capacitor is selected, based on a target frequency, to reduce an equivalent capacitance seen by the quartz crystal with respect to a variable-capacitor capacitance resulting from the first and second variable capacitors only.

Claim 11 is allowed.
Regarding claim 11, wherein none of the prior arts of record, in combination or individual, show or make it obvious a method for controlling an electronic device comprising an oscillation circuit for controlling capacitances of the first and second variable capacitors to be above 50% of maximum capacitances of the first and second variable capacitors, respectively; and providing, by the oscillation circuit, a clock signal to a radio frequency (RF) circuit and an antenna.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

March 3, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643